[Cite as State v. Spicer, 2021-Ohio-386.]


                                         COURT OF APPEALS
                                        PERRY COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                :       JUDGES:
                                              :       Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                  :       Hon. Patricia A. Delaney, J.
                                              :       Hon. Earle E. Wise, J.
-vs-                                          :
                                              :
RYAN SPICER,                                  :       Case No. 20CA00013
                                              :
        Defendant - Appellant                 :       OPINION



CHARACTER OF PROCEEDING:                              Appeal from the Perry County Court
                                                      of Common Pleas, Case No.
                                                      10CR0078




JUDGMENT:                                             Affirmed




DATE OF JUDGMENT:                                     February 10, 2021




APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

JOSEPH A. FLAUTT                                      KRISTOPHER K. HILL
Prosecuting Attorney                                  Graham & Graham Co., LPA
Perry County                                          17 N. Fourth St
111 North High Street                                 PO Box 340
New Lexington, Ohio 43764                             Zanesville, Ohio 43702-0340
Perry County, Case No. 20CA00013                                                     2


Baldwin, J.

       {¶1}     Appellant, Ryan Spicer, appeals the June 8, 2020 decision of the Perry

County Court of Common Pleas denying his Emergency/Expedited Motion to Vacate a

Void Sentence and Terminate Duties to Register as a Sex Offender. Appellee is the State

of Ohio.

                        STATEMENT OF FACTS AND THE CASE

       {¶2}     In November 2010, Spicer was accused of committing Sexual Battery, a

third-degree felony and a violation of R.C. 2907.03(A)(7). He elected to waive indictment

and enter a plea of guilty to a bill of information. He submitted a written plea on November

10, 2010, the plea was accepted and a pre-sentence investigation was ordered. His

written plea contains an acknowledgment that he will be required to register as a Tier III

sex offender.

       {¶3}     The pre-sentence investigation was completed and Spicer appeared before

the court on January 31, 2011 for sentencing. Presumably as part of the sentencing

hearing, Spicer executed a document captioned Explanation of Duties to Register as a

Sex Offender, the document was signed by the trial court judge and filed with the court

on the day of the sentencing. The trial court sentenced Spicer to a term of one year in

prison, post release control of five years and costs of the action, but the entry contains no

order compelling Spicer to register as a sex offender.

       {¶4}     On April 4, 2011, Spicer was granted judicial release, placed on community

control and ordered to complete a sex offender counseling program. The trial court

terminated Spicer’s community control on September 19, 2013 and ordered that “all rights

and privileges to which the Defendant is entitled are restored.”
Perry County, Case No. 20CA00013                                                       3


       {¶5}   Despite not being ordered to register as a sex offender, Spicer filed a motion

on February 5, 2020 requesting that the trial court terminate “the Tier III classification and

registration portion of his sentence” supported by his argument that such requirement

was not properly imposed because it is not contained within the sentencing entry.

Appellee opposed the motion and argued that this was an oversight correctable by a nunc

pro tunc entry imposing the obligation to register and asked that the court issue such an

entry to correct the record.

       {¶6}   The trial court refused the request of both parties. First, the trial court noted

that the sentencing entry did not state that Spicer was a Tier III sex offender and that he

had completed his sentence. The trial court held that it had no authority to resentence

Spicer because he had completed his sentence, so the appellee’s request was denied.

The trial court denied Spicer’s request as well, noting that request sought termination of

the “tier III classification and registration portion of the sentence” but there was no such

requirement in the sentencing entry.

       {¶7}   Spicer filed a timely appeal and submitted one assignment of error:

       {¶8}   “I. THE TRIAL COURT ERRED IN DENYING APPELLANT'S MOTION TO

TERMINATE DUTY TO REGISTER AS A SEX OFFENDER.”

                                        ANALYSIS

       {¶9}   Spicer asks this court to find that the trial court erred by not terminating his

duty to register as a sex offender but claims that “[t]here is no order in place requiring

Appellant to register as a sex offender.” We agree that the trial court did not impose a

registration obligation, and that Spicer is not now and never was required by the order to
Perry County, Case No. 20CA00013                                                         4


register as a sex offender. We find that the trial court correctly denied Spicer’s motion as

there is no duty to register subject to termination.

       {¶10} When Spicer plead guilty to a violation of R.C. 2907.03(A)(7), sexual

battery,    the   trial   court   was   obligated   by   R.C.   2950.01(G)(1)(a)   and       R.C.

2929.19(B)(3)(a)(ii) to “include in the offender's sentence a statement that the offender is

a tier III sex offender/child-victim offender” and to “comply with the requirements of section

2950.03 of the Revised Code.” R.C. 2929.19 (B)(3)(a). Revised Code Section 2950.03

describes the notice that the offender must be provided regarding the obligation to

register.

       {¶11} The record contains a copy of the notice signed by Spicer at his sentencing

hearing, but the entry lacks any reference to Spicer as a Tier III sex offender. We have

no transcript of the hearing, but “[a] trial court speaks through its journal entries” as to

sanctions, and not through “‘what is said on the record during the sentencing hearing.’”

(Citations omitted.) State v. Hildebrand, 1st Dist. Hamilton No. C-150046, 2018-Ohio-

2962, ¶ 7, quoting State v. Halsey, 2016-Ohio-7990, 74 N.E.3d 915, ¶ 26 (12th Dist.).

State v. Fannon, 1st Dist. Hamilton No. C-180270, 2019-Ohio-1752, ¶ 4 appeal not

allowed,156 Ohio St.3d 1478, 2019-Ohio-3148, 128 N.E.3d 242, ¶ 4 (2019). The First

District has held, and we agree “proper tier classification must be included in the judgment

of conviction.” (Citations omitted.) State v. Fannon, 1st Dist. Hamilton No. C-180270,

2019-Ohio-1752, ¶ 4 appeal not allowed,156 Ohio St.3d 1478, 2019-Ohio-3148, 128

N.E.3d 242 (2019).

       {¶12} The Twelfth District addressed similar facts when an appellant “moved the

trial court to vacate the sex offender classification portion of his sentence, arguing that
Perry County, Case No. 20CA00013                                                      5


the absence of a sex offender classification in the sentencing entry rendered the

classification void. Halsey further argued that the termination of his case divested the trial

court of jurisdiction to impose any further sanction upon him.” State v. Halsey, 12th Dist.

No. CA2016-01-001, 2016-Ohio-7990, 74 N.E.3d 915, ¶ 4. The trial court denied the

motion and the Twelfth District affirmed the trial court finding that “the October 29, 2009

sentencing entry makes no mention of [Halsey's] Tier III sex offender classification. As a

result, the trial court did not err in denying [Halsey's] motion to vacate his Tier III sex

offender classification as there was nothing for the trial court to vacate.” State v. Halsey,

12th Dist. Butler No. CA2014–10–211, 2015-Ohio-3405, 2015 WL 5004894, ¶ 14. (Halsey

I).

       {¶13} After the decision in Halsey I, the state requested the trial court add the Tier

III classification through a nunc pro tunc entry. The trial court denied the request, noticing

that the original “entry was silent with regard to Halsey's sex offender classification, as

opposed to being merely incorrect, and that Halsey's community control sanction had

been successfully terminated.” State v. Halsey, 12th Dist. No. CA2016-01-001, 2016-

Ohio-7990, 74 N.E.3d 915, ¶ 7 (Halsey II). On appeal, the Twelfth District found that:



              Several Ohio appellate districts have held that R.C. 2929.19(B)(3)

       requires inclusion of a Tier III sex offender classification in a sentencing

       entry and that its omission renders the sentence deficient. See, e.g., State

       v. Dalton, 8th Dist. Cuyahoga No. 99661, 2013-Ohio-5127, 2013 WL

       6175124, ¶ 11 (“R.C. 2929.19[B][3][a] requires a trial court to include in an

       offender's sentence a statement that the offender is a Tier III sex offender”);
Perry County, Case No. 20CA00013                                                       6


       and State v. Morgan, 7th Dist. Mahoning No. 13 MA 126, 2014-Ohio-2625,

       2014 WL 2750124, ¶ 20 (“[T]the language of R.C. 2929.19[B][3] requires

       the tier classification to be contained in the sentencing judgment entry”).

       Additionally, a sentencing court's oral advisement of a Tier III sex offender

       classification at the sentencing hearing does not satisfy R.C. 2929.19(B)(3).

       See Morgan at ¶ 20; State v. Kase, 187 Ohio App.3d 590, 2010-Ohio-2688,

       932 N.E.2d 990, ¶ 2 (7th Dist.); and State v. Straley, 4th Dist. Highland No.

       12CA3, 2013-Ohio-3334, 2013 WL 3949160, ¶ 17.



State v. Halsey, 12th Dist. No. CA2016-01-001, 2016-Ohio-7990, 74 N.E.3d 915, ¶ 13.

       {¶14} A Tier III classification is punitive and part of the sentence State v. Williams

Holdcroft., 129 Ohio St.3d 344, 2011-Ohio-3374, 952 N.E.2d 1108, ¶ 16 (“Following the

enactment of S.B. 10, all doubt has been removed: R.C. Chapter 2950 is punitive”). State

v. Halsey, 12th Dist. No. CA2016-01-001, 2016-Ohio-7990, 74 N.E.3d 915, ¶ 18.

       {¶15} Sexual offender classification requirements are analogous to post-release

control requirements in that both impose a duty on the trial court to include their imposition

in the sentencing entry. The Supreme Court of Ohio has noted that “unless a sentencing

entry that did not include notification of the imposition of postrelease control is corrected

before the defendant completed the prison term for the offense for which postrelease

control was to be imposed, postrelease control cannot be imposed.” State v. Qualls, 131

Ohio St.3d 499, 2012-Ohio-1111, 967 N.E.2d 718, ¶ 16 as quoted in State v. Halsey, 12th

Dist. No. CA2016-01-001, 2016-Ohio-7990, 74 N.E.3d 915, ¶ 22. We find that the same

analysis should be applied to sexual offender classification. If the sentencing entry
Perry County, Case No. 20CA00013                                                      7


contains no reference to sexual offender classification and is not corrected before

completion of the prison term for which the classification should have been imposed,

classification as a sex offender may not be imposed.

       {¶16} The Supreme Court of Ohio’s recent analysis of the distinction between

“void” and “voidable” sentences is applicable in this context as well. The Court found that

“sentences based on an error, including sentences in which a trial court fails to impose a

statutorily mandated term, are voidable if the court imposing the sentence has jurisdiction

over the case and the defendant.” State v. Henderson, 2020-Ohio-4784 (Ohio) ¶1. In the

matter before us the trial court had jurisdiction but failed to include a statutorily mandated

term, the Tier III Sexual Offender Classification, rendering the judgment voidable. And,

unless corrected on appeal, the judgment has the force of a valid legal judgment and any

objection is forfeit. Id. at ¶17.

       {¶17} The appellee in this matter did not pursue an appeal to correct the trial

court’s omission and the appellant had no incentive to do so. The order of the trial court

became a valid legal judgment despite the omission of the mandatory sexual offender

classification. Because that classification was not part of the sentence, Spicer was under

no obligation to register as a sex offender. Further, because Spicer’s sentence does not

include a duty to register as a sex offender, the trial court was correct in denying his

motion to terminate that duty. Spicer asked the trial court to terminate an obligation that

was never imposed, a vain, purposeless and meaningless act that the trial court was

correct to refuse. State ex rel, Marcolin v. Smith, 105 Ohio St. 570, 603, 138 N.E. 881,

891 (1922).
Perry County, Case No. 20CA00013                                                     8


       {¶18} While not clearly set out in the record, we assume that Spicer has been

registering as a Tier III sex offender under the mistaken assumption that he was required

to do so. The trial court’s sentencing entry contains no finding that he is a Tier III Sex

Offender and does not impose a duty to register. That judgment was not appealed and is

final and enforceable, so Spicer was not then and is not now subject to an order to register

as a Tier III Sex Offender. If he did register in the past, that act was purely voluntary and

not mandated by the trial court.

       {¶19} Appellant’s assignment of error is denied and the decision of the Perry

County Court of Common Pleas is affirmed.

By: Baldwin, P.J.

Delaney, J. and

Wise, Earle, J. concur.